Citation Nr: 1016737	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1978 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2000, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal, in a rating decision in January 2008, the RO 
increased the rating to 30 percent, effective April 21, 1999, 
the date the claim was received.  

In July 2002, the Veteran appeared at a hearing before a 
Decision Review Officer.  In August 2007, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the record. 

In January 2004, March 2007, December 2007 and October 2008, 
the Board remanded the claim for further development.  As the 
requested development has been completed, further action to 
ensure compliance with the remand directive is not required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In statements, dated in February 2008, September 2008 and 
February 2010, the Veteran appears to raise claims of service 
connection to include secondary service connection, claims to 
reopen previously denied claims and a claim for increase for 
hypertension, which are referred to the RO for appropriate 
action.  

The question of an extraschedular consideration is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.




FINDING OF FACT

Asthma results in a forced expiratory volume in one second 
(FEV-1) of no less than 72 percent of the predicted value, a 
ratio of FEV-1 to forced vital capacity (FVC) of no less than 
66 percent, and does not result in at least monthly visits to 
a physician for required care of exacerbations and does not 
result in at least 3 courses of systemic corticosteroids per 
year.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for asthma 
have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.96, 4.97, 
Diagnostic Code 6602 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in February 2004 and in February 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
increased in severity and the effect that worsening had on 
employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  



As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statements of the case, 
dated in July 2008 and January 2010.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
medical records and afforded the Veteran VA examinations in 
May 1999, March 2003, and January 2008 and obtained an 
addendum opinion in January 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Asthma is evaluated based on the results of pulmonary 
function tests, conducted after a bronchodilator is used.  38 
C.F.R. § 4.96.



The criteria for the next higher rating, 60 percent, are a 
FEV-1 of 40 to 55 percent of predicted value; or an FEV- 
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or 
intermittent, at least three per year, courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

Facts

VA records show that in July 1998 the Veteran was treated 
with steroids for sinus problems.  In January 1999, the 
Veteran stated he had asthma flare-up three times a week and 
was treated with Vancenase.  In January 1999, a letter from 
the Veteran's private doctor indicated he was treated with 
systemic steroids and nasal steroids for chronic sinusitis 
and nasal polyposis.

Private pulmonary function tests in April 1999 show a FEV-1 
between 88 percent and 92 percent predicted, and a FEV-1/FVC 
of 72 percent predicted, which was  between 84 percent and 92 
percent of predicted value.  

On VA examination in May 1999, the examiner noted that the 
Veteran was not hospitalized for treatment of acute asthmatic 
attack since his discharge from service.  Pulmonary function 
tests showed a FEV-1 of 72 percent predicted (which after 
bronchodilator increased to 79 percent) and FEV-1/FVC was 78 
percent.  The examiner indicated the asthma should be treated 
with inhaled steroids.  

VA records show that in June 1999 the Veteran was treated 
with steroids for asthma.  In February 2000, he had recurrent 
exacerbation of triad asthma and was placed on a 
corticosteroid.  In April 2000, the Veteran was on Flovent, 
an inhaled steroid for asthma.  

Private pulmonary function tests in May 2000 showed a FEV-1 
of 73 percent predicted and a FEV-1/FVC between 75 percent 
and 79 percent predicated.  



On VA examination in May 2000, the examiner noted the Veteran 
was hospitalized in January 2000 for an asthma attack.  He 
indicated that the Veteran had not been on steroids for 
asthma for months, but he used Dosepak for sinusitis.  In 
April 2002, the Veteran's private doctor documented the 
Veteran's multiple problems to include sleep apnea, nasal 
polyps, chronic sinusitis requiring many surgeries, asthma 
and migraines, and indicated that the Veteran was on many 
medications to include Prednisone tapers and inhaled 
steroids.  VA records in April 2002 show the Veteran finished 
a Prednisone taper for nasal drainage.  

In July 2002, the Veteran testified that he was on Prednisone 
for over 15 years and sometimes may had three treatments per 
year.  

On VA examination in October 2002, the examiner noted the 
Veteran was on steroid therapy for his sinonasal problems and 
asthma.  The pulmonary function tests showed a FEV-1 between 
77 percent predicted and 92 percent predicted and a FEV-1/FVC 
of between 74 percent and 78 percent predicated.  

On VA examination in March 2003, the examiner noted the 
Veteran had sixteen surgeries for removal of nasal polyps.  
Additionally, he had Samter's triad (condition consisting of 
asthma, aspirin sensitivity and nasal polyps) and typically 
required steroid treatment every other month.  Pulmonary 
function tests show a FEV-1 of 86 percent predicted and 92 
percent predicted post therapy, and a FEV-1/FVC of 73 percent 
and post therapy of 75 percent.  

VA medical records in November 2004 document the Veteran's 
complaints of acute exacerbations of asthma and sinusitis.  
In 2005, the Veteran was treated with steroids for sinusitis 
and asthma.  In May 2006, the Veteran was not being treated 
with steroids for asthma, however in September 2006 he was 
restarted because of chronic sinusitis and asthma and in 
November 2006 he was on Prednisone for sinusitis.  VA records 
continue to show that from 2006 to 2007 the Veteran was 
treated with steroids for sinus problems.  

VA pulmonary function tests in July 2005 showed a FEV-1 
between 72 percent and 83 percent predicted and a FEV-1/FVC 
of 73 percent predicted and 66 percent pre-therapy and 71 
percent post-therapy.  

In August 2007, the Veteran testified that he had been on 
Prednisone for 20 years for asthma, was on Prednisone four to 
six times per year for sinus infections and was treated twice 
for asthma in the last year.  

On VA examination in January 2008, the examiner noted that 
the Veteran was treated with Prednisone taper for sinusitis 
and the sinusitis exacerbated his asthma, which also required 
steroid therapy.  The FEV-1 was between 78 percent predicted 
(prebronchodilator) and 90 percent predicted 
(postbronchodilator) and the FEV-1/FVC was 75 percent 
(prebronchodilator) and 77 percent (postbronchodilator).  The 
examiner indicated the Veteran had frequent exacerbations due 
to his respiratory problems requiring emergent care.  

In a statement dated in December 2008, the Veteran indicated 
that he was on steroid treatment four to six times per year 
due to triad diagnosis of asthma, sinusitis and allergies.  

In January 2009, a VA medical opinion was obtained in 
response to the Board's remand in October 2008 requesting 
that the examiner explain whether the Veteran has required 
intermittent courses of at least three times per year of 
systemic steroid therapy for asthma.  The examiner indicated 
that the Veteran has had over 20 surgeries to treat nasal 
polyps.  The polyps caused his sinuses to become obstructed 
and infected thereby requiring oral steroids.  The examiner 
concluded that the Veteran was receiving steroid therapy for 
sinus problems, which if not treated would result in 
exacerbations of asthma.  The examiner noted that medical 
literature shows that sinusitis and recurrent sinus 
infections trigger exacerbations of asthma because of airway 
inflammation and increased mucous production.  



Analysis

Pulmonary function tests dated in April 1999, May 1999, May 
2000, October 2002, March 2003, July 2005 and January 2008, 
do not show the Veteran had FEV-1 of 40 to 55 percent of 
predicted value; or an FEV- 1/FVC of 40 to 55 percent.  The 
evidence shows that at minimum the Veteran had FEV-1 of 72 
percent of predicted value and FEV- 1/FVC of 66 percent.  
While the evidence shows the Veteran during the appeals 
period experienced exacerbations of asthma, there is no 
indication that the Veteran had at least monthly visits to a 
physician for required care of exacerbations.  As for use of 
corticosteroids, VA and private medical records from 1998 to 
2008 show the Veteran was at times prescribed steroids for 
asthma, however he was mainly prescribed steroids to include 
Prednisone for his service-connected sinusitis.  Further, the 
VA opinion in January 2009 concluded that the Veteran was 
receiving steroid therapy for sinus problems, which if not 
treated would result in exacerbations of asthma.  Thus the 
evidence does not show that the Veteran is receiving systemic 
treatment with corticosteroids at least three times in a year 
for asthma.  

The Veteran's sinusitis with polyps and headaches is rated 50 
percent. 

Based on the foregoing, the Veteran does not meet the 
criteria for the next highest evaluation, 60 percent.  
Further, the Board does not find evidence that the evaluation 
for the Veteran's asthma should be any different for any 
separate period based on the facts found during the appeal 
period.

As the preponderance of the evidence is against the claim for 
a higher rating during the appeal period, the benefit-of-the- 
doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for asthma is denied.


REMAND

After the supplemental statement of the case was issued in 
January 2008, the Veteran's employer submitted a statement in 
February 2008 that during a period of no less than two years 
the Veteran due to medical conditions was absent from work at 
the United States Postal Service approximately 777 hours or 
ninety-seven days.  The supervisor indicated that the Veteran 
had opened multiple Family Medical Leave Act claims.    

As this evidence suggests interference with employment, the 
evidence raises the question of an extraschedular rating and 
further development is needed under the duty to assist. 

According the case is REMANDED for the following action: 

Adjudicate the claim for an extraschedular 
rating for asthma.  If the benefit is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


